

Exhibit 10.2
AMENDMENT NO. 1
TO
OFFER LETTER
This Amendment No. 1 to Offer Letter (the “Amendment”) is entered into as of May
3, 2018, by and between Menlo Therapeutics Inc., a Delaware corporation (the
“Company”) and Kristine Ball (“Executive”).
R E C I T A L S
WHEREAS, the Company and Executive have entered into that certain Offer Letter,
dated as of August 15, 2017, (as amended from time to time, the “Agreement”);
and
WHEREAS, the Company and Executive desire to amend the Agreement as provided
herein.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Executive hereby agree to amend the Agreement as
follows:
A M E N D M E N T
1.Amendment. The paragraph titled “At-Will Employment; Severance” is hereby
amended and restated to read as follows:

--------------------------------------------------------------------------------

“The Company is an “at-will” employer. Accordingly, either you or the Company
may terminate the employment relationship at any time, with or without advance
notice, and with or without cause. Upon a termination of your employment by the
Company without Cause or by you for Good Reason (together, a “Qualifying
Termination”), you will receive a lump-sum payment in cash equal to 9 months’
base salary. If you elect to continue coverage under COBRA, subject to your
compliance with the provisions of this Agreement, the Company will pay the
premiums for such coverage for 9 months following the termination of employment.


Upon a Qualifying Termination during the three (3) months before and twelve (12)
month period following a Change in Control (as defined in the 2018 Omnibus
Incentive Plan), you will receive a lump-sum payment in cash equal to: 12
months’ base salary, up to 12 months’ annual bonus (pro-rated monthly for any
partial year and measured at “target” achievement), and if you elect to continue
coverage under COBRA, subject to your compliance with the provisions of this
Agreement, the Company will pay the premiums for such coverage for 12 months
following the termination of employment.


Notwithstanding the foregoing, the cash severance benefits described above are
conditioned on your executing and letting become irrevocable, within forty-five
(45) days of the Qualifying Termination, a general release of claims in favor of
the Company, in the form provided by the Company. If you meet this condition,
your cash severance will be paid to you within sixty (60) days of the date on
which the release becomes irrevocable.”


2.Terms of Agreement. Except as expressly modified hereby, all terms, conditions
and provisions of the Agreement shall continue in full force and effect.
3.Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
4.Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in counterparts, each of which shall be an original and both of which
taken together shall constitute one and the same instrument. This Amendment may
be executed and delivered by facsimile and, upon such delivery, the facsimile
shall be deemed to have the same effect as if the original signature had been
delivered to the other party.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Offer
Letter to be executed by their duly authorized representatives, effective as of
the date first written above.


COMPANY:
Menlo Therapeutics Inc.,
a Delaware corporation


EXECUTIVE: 

Kristine Ball
By: /s/ Steven Basta
Name: Steven Basta
Title: President and Chief Executive Officer
 

By: /s/ Kristine Ball
Kristine Ball







1
sf-3882951